Citation Nr: 0210890	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  99-13 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic maxillary sinusitis.

3.  Entitlement to an increased rating for residuals of a low 
back injury with degenerative joint disease, L4-L5 and 
sclerosis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a temporary total disability rating for a 
period of convalescence beginning March 12, 1998, pursuant to 
the provisions of 38 C.F.R. § 4.30 (2001).

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due solely to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
April 1995.  

This matter arises from various rating decisions rendered 
since April 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The Board has determined that further development is 
necessary regarding the veteran's entitlement to service 
connection for migraine headaches.  The issue of her 
entitlement to TDIU as a result of her service connected 
disabilities is "inextricably intertwined" with this 
matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, action on the issue of the veteran's 
entitlement to TDIU is deferred pending further development 
by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The RO denied the veteran service connection for migraine 
headaches and sinusitis in June 1995.  

3.  Additional evidence submitted since the RO's June 1995 
denial is comprised of the reports of the veteran's VA 
treatment and examination since 1997.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 

4.  Chronic sinusitis had its onset during the veteran's 
military service.

5.  Symptomatology associated with residuals of a back injury 
with degenerative joint disease, L4-L5 and sclerosis includes 
normal but painful range of motion and a slight bilateral 
sacroiliac tenderness.  

6.  The veteran's hypertension is manifested by diastolic 
pressure that is predominantly 100 or less and systolic 
pressure that is predominantly 160 or less, both of which are 
controlled by continuous medication.  

7.  An abdominoplasty performed on the veteran on March 12, 
1998, did not require a period of convalescence.  


CONCLUSIONS OF LAW

1.  The RO's June 1995 decision that denied service 
connection for migraine headaches and sinusitis is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).  

2.  Evidence submitted since the RO rendered its June 1995 
denial of service connection for migraine headaches and 
sinusitis is new and material, and the claims, therefore, are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Chronic sinusitis was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

4.  An increased rating for residuals of a back injury with 
degenerative joint disease at L4-L5 and sclerosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5295 (2001).  

5.  An increased rating for hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.104, DC 7101 (2001).  

6.  A temporary total disability rating for convalescence as 
a result of an abdominoplasty performed on March 12, 1998 is 
not warranted.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001) eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 
to substantiate her claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); see also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is 

retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued statements of the case 
that informed her of the evidence used in conjunction with 
her claims, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  Thus, she was provided adequate notice as to the 
evidence needed to substantiate her claims.  She also was 
given an opportunity to submit additional evidence in support 
of her claims.  The record indicates that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the narrow questions 
of law and fact on which this case turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claims.  

II.  New and Material Evidence Regarding Service Connection
for Migraine Headaches and Sinusitis

The RO denied the veteran's claims of entitlement to service 
connection for migraine headaches and sinusitis in June 1995; 
the claimant did not appeal that 

decision.  As such, that decision became final, and the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  The first question to be answered, then, is whether 
new and material evidence has been presented which would 
justify a "reopening" as well as a review of the entire 
record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that changes to the 
provisions of 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001 apply only to claims filed after the latter 
date.  The claims in this case were filed prior thereto. 

When a veteran seeks to reopen a final decision based upon 
new and material 
evidence, a three-step analysis must be applied.  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency:  
New and Material Evidence; Standard Definition," 55 Fed. Reg. 
19,088, 19,089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.  


Evidence of record when the RO rendered its June 1995 rating 
decision that denied service connection for migraine 
headaches and sinusitis was comprised of the veteran's 
service medical records and statements made on her original 
application for disability compensation.  Together, these 
indicated that she had been treated for headaches during 
service with no diagnosis of migraine headaches given at that 
time.  Her service medical records also indicated that she 
had been diagnosed with chronic sinusitis, but that X-rays 
taken failed to reflect the presence of this disability.  
Because the examination conducted at the time of her 
discharge from military service failed to reflect the 
presence of either sinusitis or migraine headaches, the RO 
denied service connection for the disabilities claimed.  

Evidence submitted since the RO rendered its June 1995 denial 
includes records of the veteran's VA treatment and 
examination since 1997.  The most recent of these is a VA 
general medical examination conducted in April 2001.  Based 
upon the veteran's history and complaints, and the clinical 
findings of the examining physician, migraine headaches and 
sinusitis were diagnosed.  However, the physician did not 
indicate that these conditions were either related or 
unrelated to the veteran's military service.  

Given that the RO denied service connection for migraine 
headaches and sinusitis because of a lack of clinical 
evidence of the existence of either disability when the June 
1995 denial was rendered, and because evidence of their 
existence subsequently was presented, the evidence more 
recently presented is new in that it was not of record when 
the RO rendered its June 1995 denial.  Additionally, the 
evidence is significant enough in nature that it must be 
considered in order to fairly decide the merits of these 
claims.  This is particularly true because the evidence must 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See Justus, 
3 Vet. App. at 513.  Because the evidence presented by the 
veteran since the RO rendered its June 1995 denial is 

"new and material," see 38 C.F.R. § 3.156(a), the veteran's 
claims regarding these disabilities are reopened, and the 
issues must be addressed on the merits.  See 38 U.S.C.A. 
§ 5108.  To this extent, the benefit sought on appeal is 
granted.  

The record reflects periodic treatment for sinusitis during, 
and subsequent to, the veteran's military service.  This, 
coupled with the diagnosis of "chronic" sinusitis in 
service, demonstrates continuity and chronicity sufficient to 
meet the requirements of 38 C.F.R. § 3.303(a).  As such, 
service connection is warranted for this disability.

The record is less definitive regarding the nature and 
etiology of the veteran's currently diagnosed migraine 
headaches.  The Board, therefore, is undertaking further 
development in the form of a VA medical examination to 
clarify this matter.  The veteran will be notified further 
once the examination has been scheduled.

III.  Increased Rating for Residuals of a Low Back Injury
with Degenerative Joint Disease at L4-L5 and Sclerosis

The veteran contends that the disability at issue is more 
severe than currently evaluated.  She cites low back pain in 
support thereof.  In this regard, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities.  Ratings are based on 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  In 
cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is true, 
not withstanding that the complete history of the disability 
must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

Residuals of a low back injury with degenerative joint 
disease at L4-L5 and sclerosis have been evaluated as 20 
percent disabling pursuant to the provisions of 

38 C.F.R. § 4.71a, DC 5010, 5295.  Under the former, 
arthritis, due to trauma and substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  Degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2001).  
Under 38 C.F.R. § 4.71a, DC 5292, a 20 percent rating is 
warranted for moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  A 40 percent 
rating is in order Pursuant to 38 C.F.R. § 4.71a, DC 5295, a 
20 percent rating is warranted when muscle spasm on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in the standing position is present.  A 40 percent rating is 
in order when listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above without 
normal mobility on forced motion is present.  

The veteran's service medical records indicate that in August 
1989 she injured her back while a passenger in a truck.  
Muscle strain was diagnosed.  Shortly thereafter, she was 
noted to have complaints of tenderness and muscle spasms in 
the lumbar spine, but that spinal segment had normal range of 
motion.  Additionally, X-rays taken were negative.  However, 
subsequent X-rays taken in September 1994 reflected 
degenerative joint disease at L4-L5 and sclerosis.  

During VA treatment administered in July 1998, the veteran 
complained of low 
back pain.  During a VA examination of her spine conducted in 
January 1999, she complained of progressive low back pain 
since military service.  She indicated that she was able to 
walk for approximately two hours, and that she experienced 
discomfort when bending over.  She stated that she was taking 
Flexeril to alleviate symptomatology.  During physical 
examination, she was observed to have a normal gait and 
posture.  No paravertebral muscle spasm or tenderness was 
noted.  She had full range of motion of the lumbosacral 
spine, but complained of low back pain 
primarily with extending from a flexed position with some 
minimal pain with hyperextension and lateroflexion rotation.  
She was able to walk on her heels and toes without pain.  She 
also expressed very little pain when squatting, but 
complained of pain when standing from a squatted position.  
Straight leg raising was negative, and there was no objective 
evidence of neurological loss in either lower extremity.  
Chronic lumbosacral strain, symptomatic, previously diagnosed 
as degenerative disc disease at L4-L5 and sclerosis not 
confirmed by X-ray was diagnosed.  The examiner opined that 
functional loss in the lumbar spine secondary to pain was 
only mild to moderate.  

The veteran last underwent a VA examination of her lumbar 
spine in April 2001.  She complained of low back pain with 
weakness, stiffness, fatigue and lack of endurance.  She 
indicated that the pain was constant and aggravated by all 
movements.  She stated that during flareups, it affected her 
ability to perform daily chores.  During physical 
examination, her posture and gait were observed to be normal, 
safe and steady.  No limited function in her ability to stand 
or walk was apparent.  Mild bilateral sacroiliac tenderness 
was present.  Straight leg raising was negative, motor 
function was within normal limits, no muscular atrophy was 
observed, and sensation to touch was intact.  Range of motion 
of the lumbosacral spine was within normal limits but 
painful.  Flexion was to 95 degrees, extension to 35 degrees, 
right and left lateral movement was to 40 degrees, and right 
and left rotation was to 35 degrees.  X-ray studies of the 
lumbosacral spine reflected normal alignment, normal 
vertebral heights and disc spaces, and an otherwise 
radiographically unremarkable picture.  

The veteran's symptomatology does not more nearly approximate 
the criteria for a 40 percent rating under the provisions of 
38 C.F.R. § 4.71a, DC 5295.  She does not have abnormal 
mobility on forced motion.  No osteoarthritic changes or 
other significant bony pathology is present in the 
lumbosacral spine.  Although pain has been demonstrated 
during range of motion testing, this is only apparent with 
extremes of motion; as such, the Board finds that this 
symptomatology, in and of itself, is insufficient to 
predicate a higher evaluation and is encompassed within the 
currently assigned 20 percent rating.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 
(2001).  

The Board also has considered all potentially applicable 
diagnostic criteria in conjunction with this claim, but there 
is no evidence of residuals of a vertebral fracture, 
ankylosis of the lumbar spine at either a favorable or 
unfavorable angle, or severe intervertebral disc syndrome 
productive of recurrent attacks with little relief.  As such, 
the criteria cited in the provisions of 38 C.F.R. § 4.71a, DC 
5286 through 5293 (2001) are not for application.  Finally, 
the Board notes that because limitation of motion, whether 
due to pain or otherwise, is contemplated under the 
provisions of 38 C.F.R. § 4.71a, DC 5295, a separate 
disability rating for arthritis of the lumbar spine is not 
warranted.  Alternatively, were the Board to consider rating 
the veteran solely on limitation of motion under Code 5010, 
the demonstrated limitation of motion, even contemplating 
functional loss due to pain, falls far short of the severe 
grade that would be required to support a higher evaluation 
under Codes 5010-5292.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

IV.  Increased Rating for Hypertension

The veteran contends that her service-connected hypertension 
is more severe than currently evaluated.  She cites the need 
for continuous medication to control this disability in 
support thereof.  The provisions of 38 U.S.C.A. § 1155 again 
are for application.  So, too, are the tenets of Schafrath, 1 
Vet. App. at 592, and Francisco, 7 Vet. App. at 55.  The 
provisions of 38 C.F.R. § 4.7 are for application, as well.  

The veteran's hypertension has been rated pursuant to the 
provisions of 38 C.F.R. § 4.104, DC 7101.  Therein, a 10 
percent rating shall be assigned when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 
or more, or; a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control 
has been demonstrated.  Parenthetically, hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  To warrant a 20 percent disability 
rating, diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more must be present.  

Service medical records reflect blood pressure readings of 
166/94, 154/92, and 162/96 on separate occasions.  During 
service, the veteran was prescribed medication to control her 
blood pressure.  This was noted to have been accomplished 
during in service treatment received in August 1991.  During 
the examination conducted at the time of the veteran's 
discharge from military service, a diagnosis of hypertension 
controlled by medication was rendered.  

The veteran's blood pressure was noted as 134/85 during VA 
outpatient treatment conducted in July 1998.  Her blood 
pressure in October of that year was 139/89.  

During the VA medical examination conducted in April 2001, 
the veteran indicated that she was taking an unknown 
medication to control her hypertension, but otherwise was not 
receiving any treatment for this disability.  Blood pressure 
readings were 138/86, 136/86, and 138/84.  

It should be noted that the veteran filed a claim for 
increased compensation for her service-connected hypertension 
in April 1999.  This is subsequent to January 12, 1998, the 
effective date that the regulations regarding the evaluation 
of hypertension were changed.  See 62 Fed. Reg. 65,207-65,224 
(1997).  Since the Secretary has not indicated otherwise, 
regulations in effect prior to the appellant's claim are not 
for application.  Thus, only those regulations previously 
cited can be considered in this case.  Under current 
criteria, the appellant's hypertension does not warrant more 
than a 10 percent rating.  Her diastolic pressure has not 
been demonstrated to be 
predominantly 100 or more, and her systolic pressure has not 
been shown to be predominantly 160 or more.  These are the 
criteria for a 10 percent rating.  A 20 percent evaluation, 
as previously noted, requires a diastolic and systolic 
pressure 
of predominantly 110 or more or 200 or more, respectively.  
As such, symptomatology associated with the veteran's 
service-connected hypertension does not more nearly 
approximate the criteria required for a higher rating.  See 
38 C.F.R. § 4.7.  Accordingly, an increased rating for 
hypertension is not warranted on a schedular basis.  


V.  Extraschedular Considerations

Not withstanding the foregoing findings regarding the 
veteran's service-connected low back disability and 
hypertension, a rating in excess of that currently assigned 
for either disability may be granted if it is demonstrated 
that such disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  There is no indication that either 
disability has required frequent hospitalization since the 
veteran's discharge from military service.  In fact, there is 
no indication that either disability has required frequent 
treatment of any kind over the years.  Moreover, despite the 
veteran's contentions to the contrary, the record does not 
indicate that her ability to work has been compromised by 
either disability.  Although she reported that she became too 
disabled to work in 1998, records of her VA outpatient 
treatment indicate that she was working despite her 
complaints of low back pain during 1999.  Absent evidence of 
either marked interference with employment or frequent 
periods of hospitalization for either of the disabilities 
claimed, there is no basis to conclude that either is more 
serious than that contemplated by the applicable schedular 
provisions.  Thus, the failure of the RO to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

VI.  Entitlement to a Temporary Total Disability Rating for a 
Period
of Convalescence Beginning March 12, 1998 Pursuant to 
38 C.F.R. § 4.30

The veteran contends that postoperative symptomatology 
associated with an abdominoplasty performed on March 12, 1998 
required a period of convalescence.  In support, she contends 
that this surgery was necessary to correct surgery performed 
in service that resulted in disfiguring scars.  

A total disability rating will be assigned without regard to 
other provisions of 38 C.F.R. Part 4, when it is established 
by a report at hospital discharge that surgery necessitated 
at least one month of convalescence.  See 38 C.F.R. 
§ 4.30(a)(1).  In such cases, the total disability rating may 
be continued for a period of 1 to 3 months from the first day 
of the month following such hospital discharge.  Id.  
Alternatively, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches or immobilization by cast, without 
surgery, of one major joint or more may be the basis for such 
a rating.  Id. at (2) and (3).  It is within this context 
that the veteran's claim must be evaluated.  

The facts are as follows.  The veteran underwent a cesarean 
section while in military service.  In March 1998, she 
presented to a VA clinic complaining of a wide Pfannenstiel 
incision combined with a low midline incision that she 
considered unsightly.  She disliked the pannus of abdominal 
skin and subcutaneous tissue remaining from this process.  
She was advised of the risks, benefits, and alternatives with 
regard to an abdominoplasty, indicated her understanding, and 
expressed her desire to proceed with surgery.  An 
abdominoplasty was performed on March 12, 1998.  This 
included liposuction on her abdomen.  

On March 21, 1998, she presented to the VA emergency room 
with complaints of abdominal pain, fever, and diarrhea.  This 
apparently began on March 20, 1998.  The majority of pain was 
localized lateral to the umbilicus.  The area was tender and 
guarded without any indication of drainage or erythema.  The 
treating physician did not believe that there was an 
infection resulting from the aforementioned surgical 
procedure.  By March 23, 1998, the fever and diarrhea had 
resolved.  The umbilical sutures remaining from the 
abdominoplasty were removed, and the veteran indicated that 
she was very pleased with the result.  On April 28, 1998, a 
VA physician observed that mild redness and a purulent 
discharge had developed in the area of the lateral aspect of 
the surgical incision.  Local wound care was administered.  
In June 1998, the surgical wound was observed to have healed 
well.  Despite this, however, a fibrotic nodule approximately 
5 millimeters in size had developed on the surgical incision 
over the left lower abdominal quadrant.  The nodule was not 
tender to palpation, and there was no indication of skin 
inflammation or infection.  The veteran stated that the 
nodule was painful, and an analgesic balm was prescribed.  

The evidence indicates that the abdominoplasty was performed 
in conjunction with a surgical scar resulting from a cesarean 
section for which service connection has not been granted.  
As such, the provisions of 38 C.F.R. § 4.30 are not for 
application.  However, even if the surgical scar for which 
the veteran elected to receive an abdominoplasty were a 
service-connected disability, there is no indication that 
such surgery necessitated at least one month of 
convalescence.  The record does not indicate that severe 
postoperative residuals such as incompletely healed surgical 
wounds persisted.  Instead, post surgical records indicate 
that there was no drainage from the surgical scar one week 
following surgery, and that purulent discharge occurred on 
only one occasion approximately six weeks following surgery.  
The latter apparently resolved without frequent sequela 
following local wound care.  Thus, even if the provisions of 
38 C.F.R. § 4.30 were applicable, they would not warrant a 
total disability rating based upon convalescence for the 
abdominoplasty performed on March 12, 1998.  As such, a grant 
of the benefit sought on appeal is not warranted.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi¸ 273 F.3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).



ORDER

An increased rating for residuals of a low back injury with 
degenerative joint disease at L4-L5 and sclerosis is denied.  

An increased rating for hypertension is denied.  

A temporary total convalescent rating pursuant to 38 C.F.R. 
§ 4.30 is denied.  

New and material evidence having been submitted regarding the 
claims of service connection for migraine headaches and 
sinusitis, to this extent, the appeal is granted.  

Service connection for chronic sinusitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

